Citation Nr: 0929755	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for service-connected residuals of compression 
fracture of T12. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran requested a Board hearing but later withdrew his 
request.

The Veteran has also claimed entitlement to service 
connection for left foot and right leg/foot weakness and 
numbness, both as secondary to the service-connected 
residuals of compression fracture of T12.  These issues have 
been adjudicated by the RO but not appealed to the Board; 
thus, they are not before the Board.

Furthermore, the Board notes that the Veteran asserted in a 
November 2007 statement that he has been rendered unable to 
work due to his service-connected disability.  The RO has not 
yet addressed the issue of entitlement to a total rating for 
individual unemployability due to service-connected 
disability.  Therefore, the matter is referred to the 
originating agency for appropriate action.


FINDING OF FACT

At no point during the pendency of the increased rating claim 
has the Veteran's back disability more nearly approximated 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during a 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of compression fracture of T12 have not been 
met for any period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243, Plate V 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 30 
percent for residuals of compression fracture of T12.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice for an increased 
rating claim requires that: (1) VA notify the claimant that 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in November 2005, May 2006, and August 2008.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice, the originating agency 
readjudicated the claim based upon all evidence of record 
before the case was returned to the Board.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded several VA 
examinations in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that the duties to notify and 
assist the Veteran have been fulfilled.  Accordingly, the 
Board will address the merits of the claim.

Rating Legal Criteria

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Beginning September 26, 2003, vertebral fracture or 
dislocation is rated under Diagnostic Code (DC) 5235, and 
thus is rated according to the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
DC 5235.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5235.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome (IDS) 
that requires bed rest and treatment prescribed by a 
physician.  The following evaluations are assignable for IDS 
based on incapacitating episodes: 10 percent where 
incapacitating episodes have a total duration of at least one 
week but less than 2 weeks during the past 12 months; 20 
percent where incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; 40 percent where incapacitating episodes have 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 60 percent where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5343.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

August and September 2004 VA treatment notes indicate that 
the Veteran complained of severe and worsening back pain 
going down his left leg and stated that he could not sit, 
walk, or stand.  September 2004 x-rays indicated a 
fragmentation of the anterior superior end plate of the 
approximate T12 vertebral body, possibly related to an old 
injury, and vertebral body heights grossly preserved.  The 
Veteran was diagnosed as having no acute abnormality.  

The Veteran was afforded a VA examination in December 2005.  
At the time, the Veteran reported no leg or foot weakness, 
numbness, flare-ups, or fatigue.  He described mildly 
decreased motion, mild stiffness, no weakness, moderate 
spasm, and severe, constant, and radiating lower back pain.  
The Veteran reported being able to walk one to three miles.  
On inspection, gait was normal, there was mild spasm of the 
lumbar sacrospinalis on the right and left, but no guarding, 
pain with motion, or weakness.  On range of motion testing, 
flexion was from 0 to 85 degrees with pain beginning at 85 
degrees, and extension, right and left lateral flexion, and 
right and left lateral rotation were from 0 to 30 degrees 
with pain beginning at 30 degrees. On active motion against 
strong resistance, the same results were reproduced.  There 
was noted to be no additional limitation of motion on 
repetitive use of the back due to pain, fatigue, weakness, or 
lack of endurance.  Sensory and reflex examinations were 
normal, and Lasegue's sign was positive for both sides.  On 
examination of December 2005 x-rays of the lumbosacral spine, 
it was noted that there were arthritic changes.  On a January 
2006 magnetic resonance imaging (MRI) examination, it was 
noted that there were degenerative end plate changes evident 
at L5-S1, no acute bony abnormality, some bulging annuli with 
no significant associated mass effect, and no acute process 
diagnosed.  Electromyography (EMG) studies showed findings 
suggestive of mild L5-S1 radiculopathy.

The Veteran was diagnosed as having pain in the lower back 
and degenerative joint disease of the lumbar spine.  It was 
noted that the Veteran had significant occupational effects, 
that he was working for the postal service as a facility 
engineer, that his job entailed travelling and inspection of 
buildings, and that the Veteran found it hard to travel and 
climb the buildings.  It was also noted that the Veteran 
vocalized pain a lot, but that there were no pains during the 
examination.

The Veteran was afforded another VA examination in January 
2007.  On examination, the Veteran reported numbness and leg 
and foot weakness.  He reported no history of fatigue, 
decreased motion, or stiffness, but reported weakness, 
spasms, and chronic, constant, moderate pain.  He also 
reported weekly, moderate flare-ups, which were precipitated 
by cold weather, sitting, or standing for prolonged periods.  
He reported being able to walk one to three miles.  On 
examination of the spine, posture was normal and gait was 
antalgic, there was spasm, guarding, pain with motion, and 
tenderness of the thoracic sacrospinalis.  Sensory and reflex 
tests were normal.  There was no thoracolumbar spine 
ankylosis.  On range of motion testing, flexion was from 0 to 
80 degrees with pain beginning at 60 degrees.  There was 
additional loss of motion on repetitive use from 80 to 70 
degrees due to pain.  Extension and right and left lateral 
flexion was limited to 30 degrees with pain at the end and no 
additional loss of motion on repetitive use.  Right lateral 
rotation was from 0 to25 degrees with pain at 15 degrees, but 
no additional loss of motion on repetitive use.  Left lateral 
rotation was limited to 15 degrees with pain at the end and 
no additional loss of motion with repetitive use.  Lasegue's 
was not positive.  It was noted that the Veteran's usual 
occupation was postal worker, but that he had retired in 
January 2007 due to eligibility by age or duration of work.  
July 2007 X-rays indicated mild scoliosis and arthritic 
change. 
The Veteran was diagnosed as having status post residuals of 
T12 fracture with paraspinal muscle spasm and back pain 
radiating to the right leg.  

In January 2008, the Veteran was treated by a VA physical 
therapist for complaints of lumbar pain, numbness and 
tingling in his right leg, and transient bilateral leg 
numbness.  On examination, lumbar flexion was noted to be to 
30 degrees, with tightness in the right leg following 
repeated movement.  Extension was noted to be to 10 degrees, 
gait was normal, and neurological examination was normal.  
The Veteran was found to have thoracolumbar pain and 
radiculopathy with significant muscular spasm and increased 
tone.  

January to March 2008 VA physical therapy notes indicate that 
the Veteran complained that his legs continued to feel 
rubbery, especially in the morning when he got out of bed.  
It was noted that he had erect posture, antalgic gait, 30 
degrees of flexion, and 10 to 15 degrees of extension.  

The Veteran was provided another VA examination in February 
2008.  It was noted that he complained of pain being 8-9 out 
of 10, but that he was sitting in comfort in a chair.  The 
Veteran complained of numbness, foot or leg weakness, 
decreased motion, fatigue, stiffness, weakness, spasms, and 
mild pain.  The Veteran also reported flare-ups every one to 
two months, during which time he could not do anything for a 
few hours.  He reported that he was able to walk between 1/4 
mile and 1 mile.  On examination of the thoracic 
sacrospinalis, there was no spasm, atrophy, guarding, pain 
with motion, tenderness, or weakness.  The Veteran had normal 
posture and gait.  Sensory and reflex tests were normal.  
Active range of motion was from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
40 degrees, all with pain but with no additional loss of 
motion on repetitive use.  

The VA examiner stated that range of motion was grossly 
abnormal on initial testing, with lumbar flexion from 0 to 30 
degrees, right and left flexion at 0 to 10 degrees, and left 
and right lateral rotation from 0 to 30 degrees, but that the 
Veteran repeated the exercises with normal ranges of motion, 
although he complained with all motions of the lumbar spine.  
The examiner noted that with dressing and undressing his 
range of the lumbar spine motion was basically normal, and 
this was borne out with his later range of motion, though the 
initial ranges of motion were severely abnormal.  The 
examiner also stated that, had his measured range of motion 
not improved as it did, the examiner would have made the 
statement that the range of motion testing for the lumbar 
spine was not valid for compensation purposes, but that his 
noted normal range of motion of the lumbar spine on repeated 
testing precluded any need to note this particular fact, 
although this obvious inconsistency and likely reason needed 
to be noted.

The Veteran was diagnosed as having mild degenerative disc 
and degenerative joint disease of the thoracic spine, and 
mild to moderate degenerative disc disease of the lumbar 
spine and mild degenerative joint disease of the lumbar 
spine.  The examiner noted that there was an abnormality of 
T12 reported as a variation of normal a limbus vertebra or 
possibly an old fracture, no muscle atrophy, no neurological 
findings, and complaints of chronic pain.  The examiner also 
noted that the Veteran's claims file was reviewed, that 
subjectively the Veteran's pain scale had been increasing 
over time, but that the Veteran was able to sit with comfort 
and perform all range of motion and exercise requested 
without any real objective signs of pain.

Increased Rating Analysis

After reviewing the record, the Board finds that the 
Veteran's back disability does not for any period of 
increased rating more nearly approximate the criteria for a 
disability rating in excess of 30 percent.

On December 2005, January 2007, and February 2008 VA 
examinations, the most to which flexion was limited was 60 
degrees, limited at that point by pain.  Painful motion is 
considered limited motion at the point that the pain actually 
sets in.  See VAOPGCPREC 9-98.  Even considering additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, range of motion 
findings on VA examination consistently indicate that the 
Veteran's back disability does not more nearly approximate 
either forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

The Board notes the VA examiner's statement that range of 
motion was initially grossly abnormal, with lumbar flexion 
from 0 to 30 degrees; however, the examiner specifically 
indicated that such measurements were not an accurate 
reflection of the Veteran's functional impairment, as the 
Veteran repeated the exercises with normal ranges of motion, 
and with dressing and undressing his range of lumbar spine 
motion was basically normal.

The Board also notes the January to March 2008 VA physical 
therapy notes indicating flexion to only 30 degrees and 
extension to 10 or 15 degrees; however, the Board finds the 
range of motion measurements of the three VA examiners to be 
more probative than those of the Veteran's VA physical 
therapist.  The December 2005, January 2007, and February 
2008 VA examiners, each a different physician, specifically 
examined the Veteran for rating purposes in light of 
pertinent VA rating criteria.  There is no indication that 
the Veteran's VA physical therapist conducted range of motion 
testing as thoroughly, or that he performed such as testing 
as repetitive range of motion testing.  In this regard, the 
Board again notes the statements of the February 2008 VA 
examiner that while the Veteran's initial range of motion was 
very abnormal, with 30 degrees of flexion, his motion became 
more normal on repeated testing.  

Furthermore, the Board notes the February 2008 VA examiner's 
statements that, even though the initial ranges of motion 
were severely abnormal, the Veteran's range of the lumbar 
spine motion was basically normal with dressing and 
undressing, and that, had his measured range of motion not 
improved as it did, the examiner would have determined that 
the range of motion testing was not valid for compensation 
purposes.  Thus, considering all of the evidence, the Board 
finds that the Veteran's functional impairment is more 
accurately reflected in the range of motion testing on his 
three VA examinations than in the VA physical therapy notes.  
Accordingly, the Veteran's back disability does not 
approximate the criteria for a rating in excess of 30 percent 
under DC 5235.

The Board also notes the Veteran's November 2007 statement 
that he has had ankylosis of the entire thoracolumbar spine, 
and that he has suffered incapacitating episodes of IDS; 
however, the record does not reflect ankylosis.  Ankylosis 
has never been noted, and on January 2007 VA examination the 
Veteran was specifically noted not to have ankylosis.  Also, 
the record does not reflect for any period of increased 
rating incapacitating episodes of IDS having a total duration 
of at least 4 weeks during a 12-month period, as it does not 
reflect any periods of acute signs and symptoms that have 
required bed rest and treatment prescribed by a physician.  
Thus, a disability rating in excess of 30 percent is not 
warranted under DC 5243 for IDS for any period of increased 
rating claim.  38 C.F.R. § 4.71a.

The Board furthermore acknowledges the Veteran's complaints 
with respect to neurological impairment, including claims of 
numbness and weakness of the lower extremities and radiating 
pain to the lower extremities.  Although sensory and reflex 
testing of the lower extremities was consistently noted to be 
completely normal on the December 2005, January 2007, and 
February 2008 VA examinations, January 2006 EMG studies 
showed findings suggestive of mild L5-S1 radiculopathy.  
However, as noted in the introduction, the issues of service 
connection for left foot and right leg/foot weakness and 
numbness as secondary to the Veteran's service-connected back 
disability have been separately adjudicated by the RO, and 
these issues are not before the Board.  With respect to the 
complaints of radiating pain, the Board notes that radiating 
pain is specifically contemplated in the criteria for his 
rating under DC 5235.

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
any disability warranted a rating in excess of that discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, which involves a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that he is 
unable to work due to his back disability.  The Board does 
not doubt that the Veteran's back disability has impacted his 
ability to work.  The assigned rating of 30 percent reflects 
that the disability is productive of impairment in earning 
capacity.

However, there is no indication in the record that the 
average industrial impairment from his low back disability 
would be in excess of that contemplated by the assigned 
rating, as the manifestations of the Veteran's back 
disability are contemplated by the schedular criteria.  In 
addition, the record reflects that the Veteran has not 
required frequent hospitalizations, and there is no 
indication of marked interference with the Veteran's 
employment as a postal worker, from which he retired in 
January 2007 due to eligibility by age or duration of work.

The Board notes the Veteran's reports on December 2005 VA 
examination that he had had significant occupational 
impairment in that he was working for the postal service as a 
facility engineer, his job entailed travelling and inspection 
of buildings, and he found it hard to travel and climb the 
buildings.  To the extent that the Veteran contends that 
limitations caused by his back disability negatively affected 
his ability to maintain performance levels, the Board notes 
that, when the RO or Board evaluates whether the criteria in 
the rating schedule adequately correspond to the 
symptomatology and severity of a claimant's disability, 
§ 3.321(b)(1) does not contemplate or require a calculation 
of the income that may not have been realized because of a 
service-connected disability.  Thun, 22 Vet. App. at 117.  
Rather, it requires an assessment of whether a veteran's 
schedular disability rating adequately contemplates the 
average impairment in earning capacity from a veteran's 
disability.  Id. at 116 (explaining that "given that the 
average impairment in earning capacity is the standard, 
within the current rating schedule, many veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average as a result of their 
disability," but that "extraschedular consideration cannot 
be used to undo the approximate nature that results from the 
rating system based on average impairment of earning capacity 
authorized by Congress.").  In sum, the Board has determined 
that there are no unusual or exceptional factors in this case 
warranting the referral of the claim for extra-schedular 
consideration.


ORDER

A disability rating in excess of 30 percent for residuals of 
compression fracture of T12 is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


